Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 1 of 15   PageID #: 8324




 KENJI M. PRICE                 #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES               #8225
 Assistant United States Attorneys
 United States Attorney's Office
 300 Ala Moana Boulevard, Ste. 6-100
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 United States of America

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )
                                )         CR. NO. 17-00101 (LEK)
         Plaintiff,             )
                                )         UNITED STATES’S RESPONSE TO
    vs.                         )         DEFENDANT’S EXPEDITED
                                )         EMERGENCY MOTION FOR
 ANTHONY T. WILLIAMS,           )         IMMEDIATE RELEASE DUE TO
                                )         THE CORONAVIRUS PANDEMIC;
         Defendant.             )         CERTIFICATE OF SERVICE
 ______________________________ )

                 UNITED STATES’S RESPONSE TO
        DEFENDANT’S EXPEDITED, EMERGENCY MOTION FOR
      IMMEDIATE RELEASE DUE TO THE CORONAVIRUS PANDEMIC
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 2 of 15                                PageID #: 8325




                                                Table of Contents

 I.      The Defendant Should Not Be Released on Bail; The Federal Government
         Does Not Have Primary Jurisdiction Over The Defendant ........................... 2


 II.     The BOP Has Established Comprehensive Measures To Protect Against
         COVID-19 Infection .................................................................................... 5


         A.       BOP National Measures ..................................................................... 6
         B.       Enhanced COVID-19 Mitigation Measures at FDC Honolulu............ 8
         C.       No Positive Cases at FDC Honolulu .................................................. 9


 CONCLUSION ....................................................................................................10
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 3 of 15                                     PageID #: 8326




                                            Table of Authorities

 Cases                                                                                                      Page(s)
 Johnson v. Gill,
   883 F.3d 756 (9th Cir. 2018) ........................................................................ 2, 3
 Morgan v. United States,
   380 F.2d 686 (9th Cir. 1967) ............................................................................ 3
 Strand v. Schmittroth,
    251 F.2d 590 (9th Cir. 1957) ............................................................................ 3
 Thomas v. Brewer,
   952 F.2d 1361 (9th Cir. 1991) .......................................................................... 3

 Statutes
 18 U.S.C. § 3142 ................................................................................................... 5

 18 U.S.C. § 3145 .................................................................................................. 3
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 4 of 15          PageID #: 8327




       The United States respectfully submits this brief in opposition to the

 defendant’s “Expedited, Emergency Motion for Immediate Release Due to the

 Coronavirus Pandemic” (Motion). The Motion represents the defendant’s fifth

 request to this Court to be released from detention, and his first since his March 3,

 2020 conviction by a federal jury upon 15 counts of wire fraud and 17 counts of

 mail fraud. See ECF No. 35 (Hearing on government’s Motion to Detain); ECF

 No. 133 (Defendant’s Motion in Opposition to Denial of Speedy Trial and Pre-

 Trial Release); ECF No. 492 (Motion for Bond); ECF No. 524 (Motion to Demand

 Immediate Release from Custody). Following his March 3, 2020 conviction, the

 Court remanded the defendant to the custody of the U.S. Marshals Service to await

 sentencing. 18 U.S.C. § 3143(a)(1). The Motion appears to be an appeal of this

 post-conviction detention order pursuant to Section 3145(c).

       The defendant’s request for release must be denied. The defendant is

 ineligible for pre-sentence release while he is in federal custody because he is

 serving a fifteen year term of imprisonment under a sentence by the State of

 Florida, which retains primary jurisdiction over the defendant. Accordingly, and

 also in light of the defendant’s conviction of 32 counts of fraud, the defendant

 poses a significant risk of flight and danger to the community. The defendant’s

 latest motion is not based upon any rule or error of fact or law, but instead upon his

 vague concerns about the prospect of an uncontained COVID-19 outbreak at the


                                           1
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 5 of 15            PageID #: 8328




 Federal Detention Center, Honolulu, where he is being held pending sentencing.

 There are currently no known cases of COVID-19 at that facility and defendant

 points to no evidence that the facility’s staff is unprepared to address such cases if

 they should arise.

 I.    The Defendant Should Not be Released on Bail; The Federal
       Government Does Not Have Primary Jurisdiction Over The Defendant

       The Court may not simply release the defendant to the community upon his

 request because he is present in federal custody pursuant to a writ of habeas corpus

 prosequendum. ECF No. 23 (Writ). As the Court is aware, the defendant was

 initially arrested by the State of Florida, and tried and convicted of felony offenses

 in Broward County court in the State of Florida, and is currently serving a term of

 imprisonment of fifteen years. Exhs. A (Tr. Exh. 822). Following his conviction

 and sentencing in Florida, this Court issued a writ for his presence to face charges

 here. Nonetheless, the State of Florida, as the arresting sovereign, has primary

 jurisdiction over the defendant and may give effect to its sentence before other

 sovereigns do. Johnson v. Gill, 883 F.3d 756, 765 (9th Cir. 2018). This Court,

 U.S. Magistrate Judge Kenneth Mansfield, expressly relied upon the defendant’s

 sentence in the State of Florida as a basis for its initial detention order, and found

 that no condition or combination of conditions would reasonably assure the

 appearance of the defendant in Court as required or the safety of any other person



                                            2
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 6 of 15           PageID #: 8329




 and/or the community. Order Granting Government’s Motion to Detain Defendant

 Without Bail at 2-3, ECF No. 189.

        When a defendant in state custody is transferred to federal custody pursuant

 to a writ of habeas corpus prosequendum, as was the case here, he is considered to

 be “on loan” to the federal authorities so that the sending state’s jurisdiction over

 the accused continues uninterruptedly. Thomas v. Brewer, 952 F.2d 1361, 1367

 (9th Cir. 1991). The primary jurisdiction of the State of Florida over the defendant

 does not terminate until the defendant’s sentence expires or the State of Florida

 otherwise permits him to go free. Johnson, 883 F.3d at 764, citing Strand v.

 Schmittroth, 251 F.2d 590, 599 (9th Cir. 1957).

       Thus, while the Court has the authority to review the bail status of the

 defendant pursuant to Title 18, United States Code, Section 3145, it may not free

 the defendant from his sentence of imprisonment in the State of Florida, which the

 defendant is serving while the defendant is in federal custody. Should the federal

 criminal proceedings against the defendant conclude, the United States Marshal

 must return the defendant to the custody of the Florida State Prison, pursuant to the

 terms of the writ. Writ at 2, ECF No. 23. Accordingly, in this circumstance and at

 this juncture, “both common sense and the doctrine of comity require that the state

 prisoner not be released by the federal authorities on bail.” Morgan v. United

 States, 380 F.2d 686, 699 (9th Cir. 1967).


                                            3
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 7 of 15            PageID #: 8330




       The defendant nonetheless supports his demand for release with the claim

 that “[t]he undersigned’s Florida conviction has been vacated. . . .” Motion 1, ECF

 No. 957. This is the second time that the defendant has made this representation to

 this Court. See Motion to Demand Immediate Release, Exhibit A at 2 (ECF No.

 524-2) (“The undersigned no longer has a hold from Florida and therefore must be

 released on his own recognizance.”). Apparently the defendant hopes that the

 Court will take him at his word and release him, as the defendant has provided no

 support for this claim.

       The docket available from the website of the Broward County, Florida Clerk

 of Court contains no record of a vacatur of the defendant’s judgment and fifteen-

 year sentence. Exh. B at 5-9 (Case detail for Case # 17000074CF10A, Broward

 County Clerk of Courts, available at https://www.browardclerk.org/web2). To the

 contrary, the defendant apparently appealed his Florida state conviction and lost.

 Id.; Exh. C (Florida Court of Appeal Order). The defendant then appealed the

 affirmation of his conviction to the Florida Supreme Court, which dismissed his

 appeal. Exh. D (Order of Dismissal from Florida Supreme Court) (“This case is

 hereby dismissed. This Court lacks jurisdiction to review an unelaborated decision

 from a district court of appeal that is issued without opinion or explanation . . . .”).

 Thus, it appears that the defendant’s repeated representations to this Court that his

 conviction in the State of Florida has been vacated are false.


                                            4
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 8 of 15           PageID #: 8331




       In light of the fact that the defendant is currently serving his fifteen-year

 sentence from the State of Florida and that state retains primary jurisdiction over

 the defendant, and the fact that the defendant has now been convicted by a federal

 jury of 32 counts of wire and mail fraud, the Court’s earlier findings that the

 defendant is a flight risk and a danger to other persons or the community are more

 true than ever. The Motion for release into the community must be denied.

 II.   The BOP Has Established Comprehensive
       Measures To Protect Against COVID-19 Infection

       The basis for the defendant’s motion for release is that the defendant feels

 threatened by the risk posed by the COVID-19 virus pandemic while he is

 detained. The COVID-19 pandemic is a very serious concern for all members of

 our community, not just incarcerated persons. Moreover, the COVID-19 virus

 pandemic does not change the fact that the defendant is serving a term of

 imprisonment handed down by the State of Florida while in federal custody and, in

 addition, that he has now been convicted in this Court of 32 counts of wire and

 mail fraud. The defendant’s generalized concerns about COVID-19 are not,

 without more, a sufficient reason to release him into the community despite his

 current term of imprisonment and the danger and flight risk that he has been found

 to present.

 //




                                           5
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 9 of 15             PageID #: 8332




       A.     BOP National Measures

       The Bail Reform Act instructs the Court to consider defendant’s own

 “physical and mental health,” 18 U.S.C. § 3142(g)(3)(A), but the general existence

 of a pandemic does not have significant bearing on that assessment. The defendant

 does not make a particularized showing that his health is in jeopardy or that he

 might cause an outbreak. Instead, the defendant relies upon the possibility that he

 will become infected by someone else at the facility. Even if this Court could

 weigh such a speculative risk, and properly discount it by risk of the defendant’s

 becoming infected in the community, the defendant’s concern does not weigh

 towards release.

       The BOP provides daily COVID-19 updates on the agency’s public

 website. 1 See Exh. E (Declaration of AnnElizabeth W. Card, Ph.D. (“Card Decl.”)

 at ¶ 4). BOP has taken strong and proactive national measures to mitigate the

 spread of COVID-19 within BOP. FDC Honolulu has implemented its own local

 changes consistent with national BOP directives.

       In January 2020, the BOP implemented its Pandemic Influenza contingency

 plan. Id. at ¶ 5. On March 13, 2020, the agency issued directives suspending

 social and legal visits at all facilities, curtailing movement, cancelling staff travel



 1
  See Federal Bureau of Prisons COVID-19/Coronavirus Resource Page at
 https://www.bop.gov/coronavirus/ (last visited April 3, 2020, 10:50 a.m. HST).
                                             6
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 10 of 15         PageID #: 8333




 and training, limiting access for contractors and volunteers, and established

 enhanced screening for staff and inmates. Id. at ¶ 6. All facilities were placed on

 modified operations to maximize social distancing in facilities as much as

 practicable. Id. This modification included precautions such as staggered meal

 and recreation times in order to limit congregate gatherings. Id. All BOP

 facilities, including FDC Honolulu, developed local quarantine and isolation

 procedures at this time. Id.

       By March 18, 2020, all cleaning, sanitation, and medical supplies were

 inventoried. Id. at ¶ 7. BOP determined ample supplies were on hand and ready to

 be distributed or moved to any facility as deemed necessary. Id. All facilities will

 continue to order additional supplies in anticipation of a protracted emergency. Id.

       On March 26, 2020, the BOP issued guidance requiring a minimum 14-day

 medical isolation for all inmates entering or re-entering BOP facilities for any

 reason, including routine judicial proceedings. Id. at ¶ 8. Asymptomatic inmates

 are placed in quarantine for a minimum of 14 days or until cleared by medical

 staff. Id. Symptomatic inmates are placed in isolation until they test negative for

 COVID-19 or are cleared by medical staff as meeting CDC criteria for release

 from isolation. Id.

       On March 31, 2020, the BOP placed all of its facilities, including FDC

 Honolulu, on a limited inmate movement directive to maximize social distancing


                                           7
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 11 of 15           PageID #: 8334




 between inmates. Id. at ¶ 9. At least until April 14, 2020, inmates in every

 institution will be secured in their assigned cells to decrease the spread of the virus.

 Id.

       B.     Enhanced COVID-19 Mitigation Measures at FDC Honolulu
       In addition to the comprehensive measures above, on March 19, 2020, FDC

 Honolulu ramped up its own sanitation measures. See Exh. E (Card Decl. at ¶¶ 16-

 23) and Exh. F (Enhanced Unit Sanitation Standards Memorandum from Captain

 M. Miller and PHS Commander D. Smith, Infection Prevention & Control Officer,

 dated March 19, 2020). Housing units are thoroughly sanitized three times a day

 (5 a.m., 10 a.m., and 4 p.m.), with powerful disinfectant applied to all tables,

 telephones, computers, handrails, and doorknobs.

       Starting on March 27, as discussed in the Card Declaration, all staff

 members entering FDC Honolulu are being screened for COVID-19 symptoms and

 must have their temperature taken and documented by a trained staff member

 wearing personal protective equipment. Id. ¶ 23. This check must be conducted

 on all staff during each shift that they work. Any staff member who refuses to

 consent to a temperature check is refused entry. Id. Thus far, no staff members at

 FDC Honolulu have declined the mandatory temperature check. Id. The BOP has

 additional guidance and protocols for any staff who may be symptomatic,

 including mandatory self-reporting and facility security measures regarding entry


                                            8
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 12 of 15           PageID #: 8335




 in coordination with the medical department. Id.

       Taken together, these measures should sharply mitigate the risks of COVID-

 19 transmission defendant has raised. Given that no persons will be admitted to

 BOP facilities without being screened for symptoms and risk of infection, the risk

 that defendant himself will be infected simply as a result of his detention is no

 greater than releasing him into the community. Defendant’s concerns to the

 contrary should not be permitted to overwhelm the careful balance of factors

 prescribed by Congress in determining whether he is properly subject to pretrial

 detention.

       FDC Honolulu is continuing with its routine and individualized medical care

 for inmates, including filling prescriptions. Id. at ¶ ¶ 25-27. In addition, all

 inmates are getting their temperature checked daily as part of the FDC’s enhanced

 medical screening procedures due to COVID-19. Id. Furthermore, FDC has made

 both hand sanitizer and soap available to inmates so that they can maintain

 personal hygiene and take individualized precautionary measures. Id. at ¶ 19.

       C.     No Positive Cases at FDC Honolulu
       At 3:00 p.m. daily, BOP updates its public website to reflect all positive

 COVID-19 cases within the BOP system, reflecting both staff and inmate

 diagnoses. See URL in FN1 above (last visited 4/3/2020, 10:50 a.m. HST). As of

 April 3, 2020, at 10:50 a.m. HST, the BOP reports fifty-seven (75) inmate


                                            9
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 13 of 15         PageID #: 8336




 diagnoses and thirty-seven (39) staff diagnoses. Id. None of these positive

 COVID-19 results are at FDC Honolulu or in the state of Hawaii. Further, as

 stated above, staff travel and inmate movements have been suspended for at least

 30 days to prevent transmission between BOP facilities. All staff are individually

 screened during each shift. Unlike other facilities in the BOP system (or various

 state and local facilities), FDC Honolulu is not an overcrowded facility. It has

 approximately 440 inmates out of a capacity of more than 750 inmates and has

 sufficient bed space and other designated areas to ensure BOP and FDC Honolulu

 COVID-19 protocols are followed and enforced. See Card Decl. at ¶ 21.

       In sum, the BOP has taken extensive measures to contain the threat of

 COVID-19. The defendant’s generalized fear of COVID-19 contagion does not

 support his release.

 //

 //

 //

 //

 //

 //

 //

 //

 //

                                          10
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 14 of 15          PageID #: 8337




                                  CONCLUSION

       In light of the foregoing, the government respectfully requests that the Court

 deny the defendant’s motion for release.

                    DATED: April 3, 2020, at Honolulu, Hawaii.

                                                 KENJI M. PRICE
                                                 United States Attorney
                                                 District of Hawaii


                                                 By /s/ Gregg Paris Yates
                                                   KENNETH M. SORENSON
                                                   GREGG PARIS YATES
                                                   Assistant United States Attorneys




                                            11
Case 1:17-cr-00101-LEK Document 967 Filed 04/03/20 Page 15 of 15        PageID #: 8338




                            CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following by the method

 indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Standby Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: April 3, 2020, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                         12
